Citation Nr: 1431731	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected myositis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to November 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Manchester, New Hampshire Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for myositis, rated 10 percent, effective January 7, 2013.  In November 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

During the November 2013 hearing, the Veteran testified that he had recently become unemployed as a result of his service-connected disability.  As the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, the issue of whether a TDIU rating is warranted is part of the present claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran testified at the November 2013 hearing that he had recently received an award of Social Security benefits for his service-connected disability.  As records related to the adjudication and award of such benefits may be pertinent and critical to the present claim, they are relevant evidence that must be obtained.  Moreover, the Veteran also indicated that he receives primary care from a VA hospital.  A review of his electronic record shows the most recent VA treatment records associated with the claims file are primary care notes from the Manchester, New Hampshire VA Medical Center (MC) dated in November 2012.  Outstanding records of VA treatment are constructively of record, and must also be obtained.

The Veteran also alleged that his June 2013 VA examination did not adequately capture the severity of his disability because it did not consider the effect of medications he was taking to cope with his pain at the time.  The Court of Appeals for Veterans Claims has recently held that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012).  Between that examination and the subsequent September 2013 VA examination, he testified that his dosages had been increased.  Moreover, since his June 2013 VA examination, the Veteran reported increased pain affecting multiple areas, including his back (upper and lower), knees, ankles, hands, and shoulders.  The most recent VA examination report indicates only that such symptoms are not related to fibromyalgia.  Therefore, it remains unclear whether these symptoms are manifestations of the Veteran's service-connected disability.  The Veteran further testified that he began having frequent incapacitating episodes due to his service-connected disability.  The Board notes that the episodes were significantly greater in November 2013 (3-4 times a week) than when he reported them during his July 2013 Decision Review Officer hearing (once per year).  In light of the above, the Board finds that the evidence of record suggests the Veteran's myositis has worsened since his last VA examination, and certain matters require clarification; therefore, a new examination is necessary.  The Board also notes that the June 2013 VA examiner noted additional neurological symptoms associated with the Veteran's myositis.  On remand, such symptoms should also be discussed. 

Finally, though the matter of entitlement to a TDIU rating has been raised by the record, it has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is remanded for appropriate action.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran the appropriate notice and a formal TDIU application for a claim of entitlement to a TDIU rating, and afford him an opportunity to respond before taking appropriate action to develop the claim (e.g., arranging for a VA examination).

2.  Obtain from the Social Security Administration (SSA) a copy of their determination on the Veteran's claim for SSA disability benefits and all records considered in connection with it, to include medical records and examination reports.  

3.  Obtain all outstanding records of VA treatment not already associated with the record, specifically including all records of treatment he has received for his service-connected myositis from the Manchester VAMC since November 2012.

4.  After the development above is completed, arrange for the Veteran to be examined by an appropriate VA physician to determine the current nature and severity of his myositis.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary should be ordered.  The examiner must:
a.  address whether any back, shoulder, knee, ankle, elbow or hand symptoms are attributable to his myositis.  If such symptoms are attributable to myositis, the examiner should note all pertinent findings (to specifically include range of motion testing, with notation of any functional impairment or loss); and
b.  consider and note the effect of his medications on the test results; and
c.  identify any associated neurological impairment related to myositis (identifying the nerves affected and whether there is complete paralysis, incomplete paralysis, or whether impairment is mild, moderate, or severe); and
d. opine as to whether the Veteran's service-connected myositis prevents him from following or obtaining substantially gainful employment.  For purposes of this examination, the examiner should consider the Veteran's primary occupation was as a diesel mechanic until October 2011, and that he worked for a month delivering car parts in September 2013.  

5.  Then review the record and readjudicate the claims (to include the claim of TDIU).  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



